Citation Nr: 0204101	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right foot 
disability, status-post heel spur surgery with resultant 
scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from November 1974 to 
February 1985.  Further, the record reflects that he had an 
additional 3 years of prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim.

On his September 1999 VA Form 9, Appeal to the Board, the 
veteran reported that he wanted to appear at a personal 
hearing before a Member of the Board at a local VA office 
(hereinafter, "Travel Board hearing") in conjunction with 
his appeal.  He also indicated that he would be willing to 
appear at a videoconference hearing if necessary.  The 
veteran was subsequently scheduled for a Travel Board hearing 
in November 2001.  However, a Report of Contact dated three 
days prior to the scheduled hearing reflects that the veteran 
reported he would be unable to attend due to transportation 
problems, and requested that the hearing be rescheduled.

By correspondence dated in May 2002, the veteran was informed 
that a review of his hearing request showed that good cause 
had been demonstrated and his motion for a new hearing was 
granted.  Since Travel Board hearings are scheduled by the RO 
(See 38 C.F.R. § 20.704(a)), this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




